UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7249



ROBERT EUGENE JOHNSON, JR.,

                                              Plaintiff - Appellant,

          versus


A. DAVID ROBINSON, Warden of Nottoway Correc-
tional Center; LESLIE OSBORN, Institutional
Attorney for Nottoway Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-144-3)


Submitted:   November 30, 2001           Decided:   December 20, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Eugene Johnson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Eugene Johnson, Jr., a Virginia inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find that this appeal is frivolous.     Accordingly, we dismiss the

appeal on the reasoning of the district court.      See Johnson v.

Robinson, No. CA-01-144-3 (E.D. Va. July 10, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2